Title: From Charles Francis Adams to John Quincy Adams, 15 July 1814
From: Adams, Charles Francis
To: Adams, John Quincy


No. 4
Dear Papa
St. Petersburg July 15/3 1814

Mama presented me your kind Letter of the 20th. of June, No 2, which I read with great pleasure, particularly that part of it which tells of the dress, of the Boys and Girls; in Holland. I laughed very much at the large breeches, and Umbrella petticoats, and wished very much I could be with you, to see all these droll things.
I have come home for a Vacation of three weeks, but Mr Fishwick has given me so many Lessons to Learn, that I cannot possibly bear it
Once the Dahlers told Dicky, that they would take him to their House, for a couple of weeks, Dicky gave each of them a red colour to take him for three weeks, which they accepted.—Saturday came poor Dicky did not go! Dahlers wanted to take me too, but Mama would not permit me to go. I am always highly rejoiced to recieves your Letters and hope to have one soon from Ghent
I am dear Papa / Your dutiful and affecte:
Charles Fr Adams